Case 1:19-cv-00742-LPS Document 556 Filed 01/30/20 Page 1 of 4 PageID #: 37653



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CIRBA INC. (d/b/a DENSIFY)
and CIRBA IP, INC.,

                       Plaintiffs,
       v.                                           C.A. No. 19-742-LPS

VMWARE, INC.,                                       REDACTED - PUBLIC VERSION

                       Defendant.

                                     NOTICE OF LODGING

       PLEASE TAKE NOTICE that Defendant VMware, Inc. (“VMware”) hereby lodges with

the Court a true and correct copy of certain excerpts from the deposition transcript of James

Bergman. The excerpts are submitted to conform the record to what was played in open court to

the jury on January 17, 2020, during the trial in the above captioned action and in connection

with the testimony by cross-examination of Mr. Bergman. The excerpts lodged are as follows:

       •       From the December 28, 2019 deposition of Mr. Bergman: 93:21-25. Attached

hereto as Exhibit A.

Dated: January 21, 2020                          YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP
OF COUNSEL:

Arturo J. González                               /s/ Anne Shea Gaza
Michael A. Jacobs                                Anne Shea Gaza (No. 4093)
Richard S. J. Hung                               Robert M. Vrana (No. 5666)
MORRISON & FOERSTER LLP                          Samantha G. Wilson (No. 5816)
425 Market Street                                Rodney Square
San Francisco, CA 94105                          1000 North King Street
(415) 268-7000                                   Wilmington, DE 19801
agonzalez@mofo.com                               (302) 571-6600
mjacobs@mofo.com                                 agaza@ycst.com
rhung@mofo.com                                   rvrana@ycst.com
                                                 swilson@ycst.com
Bita Rahebi
MORRISON & FOERSTER LLP                          Attorneys for VMware, Inc.
707 Wilshire Boulevard
Case 1:19-cv-00742-LPS Document 556 Filed 01/30/20 Page 2 of 4 PageID #: 37654



Los Angeles, CA 90017
(213) 892-5200
brahebi@mofo.com

Scott F. Llewellyn
MORRISON & FOERSTER LLP
4200 Republic Plaza
370 Seventeenth Street
Denver, CO 80202-5638
(303) 592-2204
sllewellyn@mofo.com




                                      2
Case 1:19-cv-00742-LPS Document 556 Filed 01/30/20 Page 3 of 4 PageID #: 37655



                                 CERTIFICATE OF SERVICE


         I, Anne Shea Gaza, hereby certify that on January 30, 2020, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on January 30, 2020, I caused the foregoing document to be served

via electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




24585493.1
Case 1:19-cv-00742-LPS Document 556 Filed 01/30/20 Page 4 of 4 PageID #: 37656



                          Jaime F. Cardenas-Navia, Esquire
                          Wesley Lanier White, Esquire
                          Khue V. Hoang, Esquire
                          Reichman Jorgensen LLP
                          100 Park Avenue, Suite 1600
                          New York, NY 10017

                          RJ_densify@reichmanjorgensen.com

                          Gary J. Toman, Esquire
                          Weinberg Wheeler Hudgins Gunn & Dial
                          3344 Peachtree Road NE, Suite 2400
                          Atlanta, GA 30326
                          gtoman@wwhgd.com

                          Peter J. Ayers, Esquire
                          Law Office of Peter J. Ayers, PLLC
                          2200 Bowman Avenue
                          Austin, TX 78703
                          peter@ayersiplaw.com

                          Attorneys for Plaintiffs/Counter-Defendants


Dated: January 30, 2020                        YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP

                                               /s/ Anne Shea Gaza
                                               Anne Shea Gaza (No. 4093)
                                               Robert M. Vrana (No. 5666)
                                               Samantha G. Wilson (No. 5816)
                                               Rodney Square
                                               1000 N. King Street
                                               Wilmington, Delaware 19801
                                               agaza@ycst.com
                                               rvrana@ycst.com
                                               swilson@ycst.com

                                               Attorneys for VMware, Inc.




                                           2
24585493.1
